DETAILED ACTION
Response to Amendment
This final office action regarding application 16/694,596 filed November 25, 2019, is in response to the applicants arguments and amendments filed February 25, 2022. Claims 28, 30, 31, 34, and 36 have been cancelled. Claims 21, 24, 29, 32, 33, 35, and 37-40 have been amended. Claims 21-27, 29, 32-33, 35, 37-40 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants amendments to the application have overcome some of the objections and rejections previously set forth in the Non-Final office action mailed October 26, 2022. Applicants amendments to the specification have been deemed sufficient to overcome the previous drawing objection through the removal of “Item 2004 Target Object Module”, therefore the objection is withdrawn. Applicants amendments to claim 29 have been deemed sufficient to overcome the previous claim objection, therefore the objection is withdrawn. Applicants amendments to the claims have not been deemed sufficient to overcome the previous 35 USC 103 rejections, therefore the rejections have been maintained with changes to reflect amendments. Applicants amendments to the claims have not been deemed sufficient to overcome the previous 35 USC 101 rejections, therefore the rejections have been maintained with changes to reflect amendments. Additionally, applicants arguments have been fully considered but they are not fully persuasive for the reasons seen below.

On page 15 the applicant argues “The Office asserts that the original step of "align[ing] the navigation information within a coordinate system local to the common road segment," is considered a mental process step and thus "covers performance of the limitations in the human mind." Office Action at 5. This is incorrect. Applicant's amended claims are not directed to an "abstract idea" under Step 2A, but rather are rooted in a technical solution for accurately and reliably aligning drive information from multiple drives to global coordinates.”, the examiner respectfully disagrees. The applicants claims contain instructions that cause a server to “receive … align … receive… align… extrapolate … store … and distribute”, here the steps of receiving are simply pre-solution activity in the form of data gathering (See MPEP 2106.05(g)), similarly the steps of storing and distributing both considered to be post-solution activity in the form of data output, finally the steps of aligning and extrapolating, these steps are considered to be mental process steps, aligning sets of navigation information within coordinate systems could reasonably be mentally performed by a person, that person would further be able to mentally combine/extrapolate two coordinate system to determine their relation to each other in a global frame of reference. 

On pages 16-17 the applicant argues “In the Office Action, the Office concludes that the step of "align[ing] the navigation information" of claim 21, can be performed in the human mind. This is incorrect, especially in view of the amendments above. For example, amended claim 21 recites, in part, "receiv[ing], via a data connection, the navigation information from a first plurality of vehicles" and "align[ing] the navigation information within a first coordinate system." The human mind could not reasonably align navigation information captured by a plurality of vehicles and received via a data connection.”, the examiner respectfully disagrees. The step of receiving navigation information is considered to be extra-solution activity in the form of data gathering (See MPEP 2106.05(g)), further the addition of a data connection is simply a recitation of generic computer components and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

On pages 17-19 the applicant argues “At step 2A, Prong Two, the Office asserts that claim 21 does not integrate the judicial exception into a practical application, considering the additional elements of "executed by at least one processing device" and concluding this element does not impose meaningful limits on practicing the abstract idea. Office Action at 6. Accordingly, the Office fails to consider broad swaths of claim 21, which cannot reasonably be performed in the human mind and integrate any alleged abstract idea into a practical application, especially as amended above. … Amended claim 21 integrates the alleged abstract idea into a practical application. For example, to generate a navigational map for autonomous or semiautonomous vehicles, it may be difficult to accurately align navigational information captured during multiple drives. For example, ego motion drift of the vehicles may deform the geometry of the road, which may be exaggerated during global aggregation. See as-filed specification at    [0290]-[0292]. The system of claim 21 overcomes these difficulties by aligning smaller batches of navigational information based on local coordinate systems and then extrapolating batches of aligned navigational information to a global coordinate system. This extrapolated globally aligned navigational information may negate the effects of ego drift and other sources of error in aligning navigational information. Accordingly, the combination of these elements recites specific steps for automatically aligning drive information from multiple drives to global coordinates in an accurate and reliable manner. Claim 21 is therefore more than a mere drafting effort designed to monopolize a mental process as cautioned against by the 2019 guidelines. Such practical applications are patent-eligible.”, the examiner respectfully disagrees. First the use of generic computer components such as a data connection, and server are not sufficient to integrate a mental process into practical application, and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Second, with regards to the receiving steps, the applicant provided emphasis that the navigation information comes from a plurality of vehicles in addition to a plurality of images, regardless of the source of this data, the navigation information and images are simply data that is being collection and therefore is simply extra solution activity. Finally the steps of aligning drive information within a coordinate system can be performed mentally, for example this step encompasses the user mentally evaluating navigation information for a common road segment to determine a local map of images of the area, a person is capable of mentally associating images with a known route and further associating the location of that route with another route in a global context. Accordingly the additional elements recited by the claim are not sufficient to integrate the mental process into a practical application. 

On pages 19-20 the applicant argues “A proper analysis reveals that the claim elements, in an ordered combination, operate to provide a technical solution for accurately and reliably aligning drive information from multiple drives to global coordinates. The additional elements in amended claim 21 thus represent "significantly more" because they are a practical implementation of the alleged abstract idea.”¸ the examiner respectfully disagrees. In particular the claim only recites the practical implementation in the form of “for use in autonomously navigating the one or more autonomous vehicles along the common road segment”, this recitation in the claim is simply an intended use and is not sufficient to represent significantly more. The claim here is reciting an intended practical application of the result of the mental process but the claim here is not actually making use of the results of the mental process. 

On pages 21 and 22 the applicant argues “Although Applicant respectfully disagrees, these references do not disclose or suggest "align[ing] the navigation information within a first coordinate system associated with the first plurality of images," "align[ing] the additional navigation information within a second coordinate system associated with the second plurality of images" and "extrapolat[ing] the aligned navigational information and the aligned additional navigational information to a global coordinate system to generate extrapolated globally aligned navigational information," as recited in amended claim 21.”, the examiner respectfully disagrees. Al-Dahle teaches determining if a plurality of navigation information and images from a plurality of vehicles belongs to a common road segment and aligning the information onto a common road segment/characterization (Paragraph [0149], "At 1104, a determination is made regarding whether multiple received virtual characterizations are virtual characterizations of a common roadway portion,  For example, a determination of such commonality can be made based at least in part upon a determination that two separate virtual roadway portion characterizations include a common set of geographic location coordinates in the static feature characterizations of the separate virtual characterizations."), and wherein these characterizations can comprise multiple vehicles or groups of vehicles and associate the images with one or more routes (Paragraph [0029], “Some embodiments include one or more vehicles in which an autonomous navigation system (“ANS”) is included, where the ANS enables autonomous navigation of various driving routes (also referred to herein as “routes”) via developing a virtual characterization of the routes”). And while Al-Dahle does not explicitly teach the use of local and global coordinate systems these features are taught by Askeland (Column 3, lines 5-11, "Local map data can also include, for example, data from one or more accelerometers, gyros, magnetometers, inertial measurement units (IMUs), or other components of the electronic device. In some examples, local map data can also include feature sets (e.g., feature vectors) from sensor data from the one or more electronic devices associated with a global or local coordinate system", here the system is associating local map data from sensors on the vehicle and that local map data can be associated or aligned with global or local coordinate system). 

On page 22 the applicant argues “With respect to dependent claim 28, the Office asserts that Askeland discloses "extrapolating aligned navigation information to a set of global coordinates," citing a portion of Askeland describing "comparing global map data to local map data." Office Action at 20-21 (quoting Askeland, col. 5, In. 7-15). This is incorrect. Comparing local map data to global map data to "determine if there are differences," as stated in Askeland is not equivalent to aligning navigation information within a first coordinate system and additional navigation information within a second coordinate system and "extrapolat[ing] the aligned navigational information and the aligned additional navigational information to a global coordinate system," as recited in amended claim 21. “, the examiner respectfully disagrees. Askeland teaches a system that compares local map data associated with a local coordinate system to global map data associated with a global coordinate system and if necessary using the local data/coordinate system to update/extrapolate the global data/coordinate system (Column 2, lines 24-26, “In some examples, the crowd sourced local map data can be used to update the global maps directly.”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 21, claim 21 is an apparatus claim comprising a non-transitory computer readable medium storing instructions. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
Claim 21 recites the abstract concept of aligning navigation information and images within coordinate systems. This abstract idea is described at least in claims 21, 35, and 40, “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles … align the additional navigation information within a second coordinate system … extrapolate the aligned navigational information … to a global coordinate system” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles … align the additional navigation information within a second coordinate system … extrapolate the aligned navigational information … to a global coordinate system”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claim processing device and server). That is, other than reciting “executed by at least one processing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “executed by at least one processing device” language, “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles … align the additional navigation information within a second coordinate system … extrapolate the aligned navigational information … to a global coordinate system” in the context of this claim encompasses the user mentally evaluating navigation information for a common road segment to determine a local map of images of the area and then doing the same with another area and associating the locations of the two areas with each other. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “executed by at least one processing device”. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further the additional steps of receiving navigation information and distributing the aligned information amount to no more that insignificant extra solution activity (See MPEP 2106.05(g)). The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “executed by at least one processing device” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further the additional steps of receiving navigation information and distributing the aligned information amount to no more that insignificant extra solution activity (See MPEP 2106.05(g)). Claim 21 is not patent eligible.

Regarding dependent claims 22-27, 29, and 32-33
Under Step 1:
Claims 22-27, 29, and 32-33 are to an apparatus comprising the steps of “align the additional navigation information within a coordinate system local to the common road segment” (Claim 33), (thus the claims are to an apparatus Step 1: yes).
Under Step 2A – Prong 1:
Claims 22-27, 29, and 32-33 depend on claim 21 and recite the limitations of “align the additional navigation information within a coordinate system local to the common road segment” (Claim 33), These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application. The dependent claims only further define the mental process steps in the independent claim 21 and the additional step of “align the additional navigation information” can further be performed in the human mind. 
Under Step 2B:
Step 2B, the claims 22-27, 29, and 32-33 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 22-27, 29, and 32-33 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 22-27, 29, and 32-33 are not patent eligible.

Regarding claim 35, claim 35 is an apparatus claim comprising a server with a processing device. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
Claim 35 recites the abstract concept of aligning navigation information and images within coordinate systems. This abstract idea is described at least in claims 21, 35, and 40, “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles … align the additional navigation information within a second coordinate system … extrapolate the aligned navigational information … to a global coordinate system” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles … align the additional navigation information within a second coordinate system … extrapolate the aligned navigational information … to a global coordinate system”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claim processing device and server). That is, other than reciting “at least one processing device programmed to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processing device programmed to” language, “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles … align the additional navigation information within a second coordinate system … extrapolate the aligned navigational information … to a global coordinate system” in the context of this claim encompasses the user mentally evaluating navigation information for a common road segment to determine a local map of images of the area and then doing the same with another area and associating the locations of the two areas with each other.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “at least one processing device programmed to”. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further the additional steps of receiving navigation information and distributing the aligned information amount to no more that insignificant extra solution activity (See MPEP 2106.05(g)). The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “at least one processing device programmed to”  amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further the additional steps of receiving navigation information and distributing the aligned information amount to no more that insignificant extra solution activity (See MPEP 2106.05(g)). Claim 35 is not patent eligible.

Regarding dependent claims 37-39, these claims are largely similar in scope to dependent claims 22-27, 29, and 32-33 discussed above and are therefore rejected under similar rationale.

Regarding claim 40, claim 40 is a method claim comprising the steps of receiving, aligning, storing, and distributing. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
Claim 40 recites the abstract concept of aligning navigation information and images within coordinate systems. This abstract idea is described at least in claims 21, 35, and 40, “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles … align the additional navigation information within a second coordinate system … extrapolate the aligned navigational information … to a global coordinate system” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles … align the additional navigation information within a second coordinate system … extrapolate the aligned navigational information … to a global coordinate system”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. “a computer implemented method”). That is, other than reciting “a computer implemented method” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer implemented method” language, “align the navigation information within a coordinate system local to the common road segment, wherein the local coordinate system comprises a coordinate system based on a plurality of images captured by image sensors included on the plurality of vehicles … align the additional navigation information within a second coordinate system … extrapolate the aligned navigational information … to a global coordinate system” in the context of this claim encompasses the user mentally evaluating navigation information for a common road segment to determine a local map of images of the area and then doing the same with another area and associating the locations of the two areas with each other. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a computer implemented method”. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further the additional steps of receiving navigation information and distributing the aligned information amount to no more that insignificant extra solution activity (See MPEP 2106.05(g)). The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a computer implemented method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further the additional steps of receiving navigation information and distributing the aligned information amount to no more that insignificant extra solution activity (See MPEP 2106.05(g)). Claim 40 is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21-27, 29, 32-33, 35, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Dahle (US-20170363430) in view of Askeland (US-10584971).

Regarding claim 21, Al-Dahle teaches a non-transitory, computer readable medium storing instructions that when executed by at least one processing device, cause a server to (Paragraph [0172], "Some or all of the system components or data structures may also be stored (e.g., as instructions or structured data) on a computer-accessible medium ... Generally speaking, a computer-accessible medium may include a non-transitory, computer-readable storage medium or memory medium such as magnetic or optical media, e.g., disk or DVD/CD-ROM, volatile or non-volatile media such as RAM (e.g. SDRAM, DDR, RDRAM, SRAM, etc.), ROM, etc. ")
receive, via a data connection navigation information from a first plurality of vehicles (Paragraph [0048], "In some embodiments, virtual characterizations of one or more roadway portions can be uploaded from one or more ANSs, included in one or more vehicles, to a remote system, service, etc. ", here the system is receiving information from a plurality of ANSs/Vehicles, uploaded via a data connection)
wherein the navigation information from the first plurality of vehicles is based at least in part on a first plurality of images captured by image sensors included on the first plurality of vehicles and the first plurality of images are associated with a common road segment (Paragraph [0048], "Where multiple roadway portion characterizations of one or more portions of a common roadway portion are received at the remote system, service, etc.") (Paragraph [0059], "Vehicle 100 includes a set of one or more external sensor devices 116, also referred to as external sensors 116, which can monitor one or more aspects of an external environment relative to the vehicle 100. Such sensors can include camera devices, video recording devices ... Sensor data generated by one or more sensor devices 116 can be communicated to ANS 110 as input data, where the input data can be used by the route characterization module 112 to develop, update, maintain, etc. a virtual characterization of one or more portions of the routes through which the vehicle 100 is being navigated.", here the system is associating visual data captured by image sensors with the local characterization)
receive, via the data connection, additional navigational information from a second plurality of vehicles (Paragraph [0034], "In some embodiments, the ANS updates one or more virtual roadway portion characterizations of one or more roadway portions included in a route based upon monitoring successive manual navigations of the route.", here the system is updating an existing characterization that was created from a first plurality of vehicle information with information that it is receiving from a second plurality of vehicles that are subsequently travelling that route)
wherein the additional navigation information from the second plurality of vehicles is based at least in part on a second plurality of images captured by image sensors included on the second plurality of vehicles and the second plurality of images are associated with the common road segment (Paragraph [0088], “In some embodiments, module 430 is configured to update a previously-developed virtual characterization of a roadway portion, based at least in part upon additional sets of input data received at module 410 when vehicle in which the ANS 400 is located subsequently navigating through the roadway portion”, here the system is receiving additional navigation information from a plurality of vehicles which subsequently travel the common road segment during additional drives, subsequently traveling is interpreted by the examiner as being a different time period) (Paragraph [0059], "Vehicle 100 includes a set of one or more external sensor devices 116, also referred to as external sensors 116, which can monitor one or more aspects of an external environment relative to the vehicle 100. Such sensors can include camera devices, video recording devices ... Sensor data generated by one or more sensor devices 116 can be communicated to ANS 110 as input data, where the input data can be used by the route characterization module 112 to develop, update, maintain, etc. a virtual characterization of one or more portions of the routes through which the vehicle 100 is being navigated.", here the system is associating visual data captured by image sensors with the local characterization)
store the aligned navigational information (Paragraph [0125], "In some embodiments, a navigation monitoring system 810 includes a database 814 in which multiple various virtual characterizations 816 of one or more driving routes, roadway portions, etc. are stored.", this database is capable of storing multiple various characterizations of route and roadway portions however it does not specifically teach the use of globally aligned navigation information)
distribute the aligned navigational information to one or more autonomous vehicles for use in autonomously navigating the one or more autonomous vehicles along the common road segment (Paragraph [0048], "As a result, ANSs of various vehicles can characterize various routes travelled by those respective vehicles, and the various route characterizations developed locally at the various vehicles can be incorporated into a characterization map of route characterizations which can be distributed to other vehicles and utilized by ANSs of the other vehicles to enable autonomous navigation of the other vehicles over the various routes.", here the system has aligned various pieces of received information with common road segments which are aligned onto characterization maps which can be distributed to other vehicles, however Al-Dahle does not explicitly teach that this is globally aligned navigation information, this is taught below by Askeland).
While Al-Dahle teaches determining if the plurality of navigation information from the plurality of vehicles belongs to a common road segment and aligning the navigation information onto a common road segment/characterization (Paragraph [0149], "At 1104, a determination is made regarding whether multiple received virtual characterizations are virtual characterizations of a common roadway portion,  For example, a determination of such commonality can be made based at least in part upon a determination that two separate virtual roadway portion characterizations include a common set of geographic location coordinates in the static feature characterizations of the separate virtual characterizations."), 
and wherein the local characterization comprises a characterization based on a first plurality of images captured by image sensors on the plurality of vehicles (Paragraph [0059], "Vehicle 100 includes a set of one or more external sensor devices 116, also referred to as external sensors 116, which can monitor one or more aspects of an external environment relative to the vehicle 100. Such sensors can include camera devices, video recording devices ... Sensor data generated by one or more sensor devices 116 can be communicated to ANS 110 as input data, where the input data can be used by the route characterization module 112 to develop, update, maintain, etc. a virtual characterization of one or more portions of the routes through which the vehicle 100 is being navigated.", here the system is associating visual data captured by image sensors with the local characterization)
and wherein these characterizations can comprise multiple vehicles or groups of vehicles and associate the images with one or more routes (Paragraph [0029], “Some embodiments include one or more vehicles in which an autonomous navigation system (“ANS”) is included, where the ANS enables autonomous navigation of various driving routes (also referred to herein as “routes”) via developing a virtual characterization of the routes”).
Al-Dahle does not explicitly teach that this characterization is a local coordinate system or extrapolating aligned navigational information to a set of global coordinates or the storage and distribution of globally aligned navigation information. 
Askeland teaches systems and methods to provide accurate and timely maps to autonomous vehicles including aligning the navigation information within a first coordinate system associated with the first plurality of images (Column 3, lines 5-11, "Local map data can also include, for example, data from one or more accelerometers, gyros, magnetometers, inertial measurement units (IMUs), or other components of the electronic device. In some examples, local map data can also include feature sets (e.g., feature vectors) from sensor data from the one or more electronic devices associated with a global or local coordinate system", here the system is associating local map data from sensors on the vehicle and that local map data can be associated or aligned with global or local coordinate system)
align the additional navigation information within a second coordinate system associated with the second plurality of images (Column 3, lines 5-11, "Local map data can also include, for example, data from one or more accelerometers, gyros, magnetometers, inertial measurement units (IMUs), or other components of the electronic device. In some examples, local map data can also include feature sets (e.g., feature vectors) from sensor data from the one or more electronic devices associated with a global or local coordinate system", here the system is associating local map data from sensors on the vehicle and that local map data can be associated or aligned with global or local coordinate system)
extrapolate the aligned navigational information and the aligned additional navigational information to a global coordinate system to generate extrapolated globally aligned navigational information (Column 3, lines 5-11, "Local map data can also include, for example, data from one or more accelerometers, gyros, magnetometers, inertial measurement units (IMUs), or other components of the electronic device. In some examples, local map data can also include feature sets (e.g., feature vectors) from sensor data from the one or more electronic devices associated with a global or local coordinate system", here the system can associate fsensor data related to a common road segment to a global coordinate system)
store the extrapolated globally aligned navigational information (Column 5, lines 47-50, “As shown in FIG. 1, the system 100 can include a global map server 102, a map scheduling server 104, and a plurality of electronic devices 106.”, here the system is teaching a global map server for storing globally aligned navigation information)
distribute the extrapolated globally aligned navigational information (Column 1, Lines 22-25, “This process is improved and processor load is reduced, however, by providing the vehicle with an accurate map. “, here the system is describing a use for the aligned global navigation information which is providing vehicles with the map) (Column 4, lines 31-40, “To this end, it can be useful to have high-resolution 2-D or 3-D maps for use with autonomous vehicles to remove some of the burden of navigation. This can enable more of the available processor power and sensor data to be used for duties other than navigation (e.g., collision and object avoidance, ride comfort, etc.). The maps, or global maps, can begin with information from very accurate maps, for example, and then be supplemented with empirical data. In some examples, the global maps can be created using specially outfitted mapping vehicles.“¸ the global aligned navigation information is for use in autonomous vehicles) (Column 9, lines 60-61, “route is often used by a fleet of autonomous taxies or other vehicles that utilize the global map data 114”, here the system is providing the updated global map to fleets of autonomous vehicles) (Column 24, lines 3-7, “The systems 100, 600 and methods 500, 700 described above relate to verifying and updating high-resolution global map data 114 for use in navigation, automation, and other purposes.”). 
Al-Dahle and Askeland are analogous art as they are both generally related to systems and methods to compile sensor information into maps for distribution to other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include aligning the navigation information within a coordinate system local to the common road segment of Askeland in the system and method for autonomous navigation of a vehicle, and in particular to development and evaluation of an autonomous navigation route characterization of Al-Dahle in order to allow the system to accurately compare local coordinate data with global coordinate data do determine if there are differences in order to improve the accuracy of the maps being distributed to other vehicles (Askeland, Column 5, lines 7-15, “Thus, comparing global map data to local map data can be thought of broadly as merely comparing one or more data points from an electronic device for a particular map location associated with a local coordinate system to global map data associated with a corresponding global map location associated with a corresponding (or overlapping) global coordinate system in the global map to determine if there are differences.”).

Regarding claim 22, the combination of Al-Dahle and Askeland teach the system as discussed above in claim 21, Al-Dahle further teaches wherein the navigational information is received over a computer network (Paragraph [0048], "In some embodiments, virtual characterizations of one or more roadway portions can be uploaded from one or more ANSs, included in one or more vehicles, to a remote system, service, etc. ", here the ANSs are attached to vehicles which then uploaded over a computer network to a remote system).

Regarding claim 23, the combination of Al-Dahle and Askeland teach the system as discussed above in claim 21, Al-Dahle further teaches wherein the navigational information includes global positioning system (GPS) information (Paragraph [0059], "Vehicle 100 includes a set of one or more external sensor devices 116, also referred to as external sensors 116, which can monitor one or more aspects of an external environment relative to the vehicle 100.... position-monitoring devices which can include one or more global navigation satellite system devices (e.g., GPS, BeiDou, DORIS, Galileo, GLONASS, etc.), some combination thereof, or the like."). 

Regarding claim 24, the combination of Al-Dahle and Askeland teach the system as discussed above in claim 21, Al-Dahle further teaches wherein the navigational information includes representations of one or more landmarks included in the first plurality of images (Paragraph [0068], "In some embodiments, sensor devices 203 can monitor various aspects of the external environment of region 200 to identify various static features associated with the roadway portion 210B of roadway which are external to the roadway 208 itself, including static landmarks 213, natural environmental elements 215, road inclines 242, road signs 221, 223, etc.", here the system is monitoring various aspects of the environment for features such as landmarks in a set of images). 

Regarding claim 25, the combination of Al-Dahle and Askeland teach the system as discussed above in claims 21, Al-Dahle further teaches wherein aligning the navigational information is based on the one or more landmarks (Paragraph [0068], " In some embodiments, sensor devices 203 can monitor various aspects of the external environment of region 200 to identify various static features associated with the roadway portion 210B of roadway which are external to the roadway 208 itself, including static landmarks 213, natural environmental elements 215, road inclines 242, road signs 221, 223, etc. ", here the system is monitoring various static feature characteristics such as landmarks that are associated with that particular portion of the roadway in order to align navigational information to that section of roadway) (Paragraph [0069], “For example, ANS 201 can, based on monitoring of region 200 by sensors 203 as vehicle 202 navigates through roadway portion 210B, identify the physical position of road sign 223 in portion 210B, identify that road sign 223 is a speed limit sign, identify the speed limit indicated by the road sign as 55 miles/hour, and incorporate such information into a driving rule characterization associated with at least the roadway portion 210B as a maximum driving velocity when navigating through at least portion 210B.”).

Regarding claim 26, the combination of Al-Dahle and Askeland teach the system as discussed above in claims 21, Al-Dahle further teaches wherein the one or more landmarks comprise visible objects along the common road segment (Paragraph [0068], "In some embodiments, sensor devices 203 can monitor various aspects of the external environment of region 200 to identify various static features associated with the roadway portion 210B of roadway which are external to the roadway 208 itself, including static landmarks 213, natural environmental elements 215, road inclines 242, road signs 221, 223, etc."). 

Regarding claim 27, the combination of Al-Dahle and Askeland teach the system as discussed above in claims 21, Al-Dahle further teaches wherein the objects comprise at least one of road markings or road signs (Paragraph [0068], "In some embodiments, sensor devices 203 can monitor various aspects of the external environment of region 200 to identify various static features associated with the roadway portion 210B of roadway which are external to the roadway 208 itself, including static landmarks 213, natural environmental elements 215, road inclines 242, road signs 221, 223, etc.").

Regarding claim 29, the combination of Al-Dahle and Askeland teach the system as discussed above in claim 21, Al-Dahle further teaches wherein the first plurality of vehicles captured the navigational information during a first time period (Paragraph [0005], "In some cases, autonomous navigation is enabled by developing a detailed map of various routes, including data indicating various features of the road (e.g., road signs, intersections, etc.), specifying various driving rules relative to the various routes (e.g., proper speed limits, lane changing speeds, lane locations, variations of driving rules based on various climate conditions and times of day, etc. for a given portion of a given route), and providing the map to autonomous navigation systems of various vehicles to enable the vehicles to autonomously navigate the various routes using the map.", here the system is describing that the map being developed by the system contains various road features including those that relate to a particular time of day) (Paragraph [0102], "at a particular time of day which corresponds to a time range during which a particular route has historically been navigated from the start location, etc.", here the system is including a time a day that a particular route has been navigated) (Paragraph [0104], "In some embodiments, the GUI presents an interface element which indicates a limited selection of the routes for which the ANS stores virtual characterizations, based at least in part upon one or more of the present location of the vehicle in which the interface and ANS are located, the present time of day at said location, some combination thereof, etc"¸ here the system is comparing the current time of day with a route that has an associated particular time).

Regarding claim 32, the combination of Al-Dahle and Askeland teach the system as discussed above in claims 21, Al-Dahle further teaches wherein the first plurality of vehicles captured the navigational information over a number of drives (Paragraph [0030], "Such routes can be routes which a user repeatedly navigates over time, including multiple times in a given day (e.g., routes between home and work locations may be travelled at least once in a given day)."). However, Al-Dahle does not explicitly teach the number of drives not exceeding a threshold number of drives. 
Askeland teaches the number of drives not exceeding a threshold number of drives (Column 21, lines 13-27, “ In some examples, once the global map server 102 has received a predetermined number of users to map a particular route mapping request 620, the route mapping request 620 can be removed from the route view 602b for the remaining users. In this manner, the route view 602b can be updated dynamically to prevent excessive numbers of maps along a particular route mapping request 620.”, here once the system has received enough mapping information for a particular section of road it will no longer be an option for users to upload new information, in other words navigational information will not be uploaded if the number of drives exceeds a threshold number of drives).
Al-Dahle and Askeland are analogous art as they are both generally related to systems and methods to compile sensor information into maps for distribution to other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include aligning the navigation information within a coordinate system local to the common road segment of Askeland in the system and method for autonomous navigation of a vehicle, and in particular to development and evaluation of an autonomous navigation route characterization of Al-Dahle in order to allow the system to accurately compare local coordinate data with global coordinate data do determine if there are differences in order to improve the accuracy of the maps being distributed to other vehicles (Askeland, Column 5, lines 7-15, “Thus, comparing global map data to local map data can be thought of broadly as merely comparing one or more data points from an electronic device for a particular map location associated with a local coordinate system to global map data associated with a corresponding global map location associated with a corresponding (or overlapping) global coordinate system in the global map to determine if there are differences.”). 

Regarding claim 33, the combination of Al-Dahle and Askeland teach the system as discussed above in claim 21, Al Dahle further teacheswherein the additional navigation information from the second plurality of vehicles is captured over additional drives (Paragraph [0034], "In some embodiments, the ANS updates one or more virtual roadway portion characterizations of one or more roadway portions included in a route based upon monitoring successive manual navigations of the route.", here the system is updating an existing characterization that was created from a first plurality of vehicle information with information that it is receiving from a second plurality of vehicles that are subsequently travelling that route). 

Regarding claim 35, Al-Dahle teaches a server for aligning navigation information from vehicles, the server comprising at least one processing device programmed to (Paragraph [0172], "Some or all of the system components or data structures may also be stored (e.g., as instructions or structured data) on a computer-accessible medium ... Generally speaking, a computer-accessible medium may include a non-transitory, computer-readable storage medium or memory medium such as magnetic or optical media, e.g., disk or DVD/CD-ROM, volatile or non-volatile media such as RAM (e.g. SDRAM, DDR, RDRAM, SRAM, etc.), ROM, etc. ")
receive, via a data connection navigation information from a first plurality of vehicles (Paragraph [0048], "In some embodiments, virtual characterizations of one or more roadway portions can be uploaded from one or more ANSs, included in one or more vehicles, to a remote system, service, etc. ", here the system is receiving information from a plurality of ANSs/Vehicles, uploaded via a data connection)
wherein the navigation information from the first plurality of vehicles is based at least in part on a first plurality of images captured by image sensors included on the first plurality of vehicles and the first plurality of images are associated with a common road segment (Paragraph [0048], "Where multiple roadway portion characterizations of one or more portions of a common roadway portion are received at the remote system, service, etc.") (Paragraph [0059], "Vehicle 100 includes a set of one or more external sensor devices 116, also referred to as external sensors 116, which can monitor one or more aspects of an external environment relative to the vehicle 100. Such sensors can include camera devices, video recording devices ... Sensor data generated by one or more sensor devices 116 can be communicated to ANS 110 as input data, where the input data can be used by the route characterization module 112 to develop, update, maintain, etc. a virtual characterization of one or more portions of the routes through which the vehicle 100 is being navigated.", here the system is associating visual data captured by image sensors with the local characterization)
receive, via the data connection, additional navigational information from a second plurality of vehicles (Paragraph [0034], "In some embodiments, the ANS updates one or more virtual roadway portion characterizations of one or more roadway portions included in a route based upon monitoring successive manual navigations of the route.", here the system is updating an existing characterization that was created from a first plurality of vehicle information with information that it is receiving from a second plurality of vehicles that are subsequently travelling that route)
wherein the additional navigation information from the second plurality of vehicles is based at least in part on a second plurality of images captured by image sensors included on the second plurality of vehicles and the second plurality of images are associated with the common road segment (Paragraph [0088], “In some embodiments, module 430 is configured to update a previously-developed virtual characterization of a roadway portion, based at least in part upon additional sets of input data received at module 410 when vehicle in which the ANS 400 is located subsequently navigating through the roadway portion”, here the system is receiving additional navigation information from a plurality of vehicles which subsequently travel the common road segment during additional drives, subsequently traveling is interpreted by the examiner as being a different time period) (Paragraph [0059], "Vehicle 100 includes a set of one or more external sensor devices 116, also referred to as external sensors 116, which can monitor one or more aspects of an external environment relative to the vehicle 100. Such sensors can include camera devices, video recording devices ... Sensor data generated by one or more sensor devices 116 can be communicated to ANS 110 as input data, where the input data can be used by the route characterization module 112 to develop, update, maintain, etc. a virtual characterization of one or more portions of the routes through which the vehicle 100 is being navigated.", here the system is associating visual data captured by image sensors with the local characterization)
store the aligned navigational information (Paragraph [0125], "In some embodiments, a navigation monitoring system 810 includes a database 814 in which multiple various virtual characterizations 816 of one or more driving routes, roadway portions, etc. are stored.", this database is capable of storing multiple various characterizations of route and roadway portions however it does not specifically teach the use of globally aligned navigation information)
distribute the aligned navigational information to one or more autonomous vehicles for use in autonomously navigating the one or more autonomous vehicles along the common road segment (Paragraph [0048], "As a result, ANSs of various vehicles can characterize various routes travelled by those respective vehicles, and the various route characterizations developed locally at the various vehicles can be incorporated into a characterization map of route characterizations which can be distributed to other vehicles and utilized by ANSs of the other vehicles to enable autonomous navigation of the other vehicles over the various routes.", here the system has aligned various pieces of received information with common road segments which are aligned onto characterization maps which can be distributed to other vehicles, however Al-Dahle does not explicitly teach that this is globally aligned navigation information, this is taught below by Askeland).
While Al-Dahle teaches determining if the plurality of navigation information from the plurality of vehicles belongs to a common road segment and aligning the navigation information onto a common road segment/characterization (Paragraph [0149], "At 1104, a determination is made regarding whether multiple received virtual characterizations are virtual characterizations of a common roadway portion,  For example, a determination of such commonality can be made based at least in part upon a determination that two separate virtual roadway portion characterizations include a common set of geographic location coordinates in the static feature characterizations of the separate virtual characterizations."), 
and wherein the local characterization comprises a characterization based on a first plurality of images captured by image sensors on the plurality of vehicles (Paragraph [0059], "Vehicle 100 includes a set of one or more external sensor devices 116, also referred to as external sensors 116, which can monitor one or more aspects of an external environment relative to the vehicle 100. Such sensors can include camera devices, video recording devices ... Sensor data generated by one or more sensor devices 116 can be communicated to ANS 110 as input data, where the input data can be used by the route characterization module 112 to develop, update, maintain, etc. a virtual characterization of one or more portions of the routes through which the vehicle 100 is being navigated.", here the system is associating visual data captured by image sensors with the local characterization)
and wherein these characterizations can comprise multiple vehicles or groups of vehicles and associate the images with one or more routes (Paragraph [0029], “Some embodiments include one or more vehicles in which an autonomous navigation system (“ANS”) is included, where the ANS enables autonomous navigation of various driving routes (also referred to herein as “routes”) via developing a virtual characterization of the routes”).
Al-Dahle does not explicitly teach that this characterization is a local coordinate system or extrapolating aligned navigational information to a set of global coordinates or the storage and distribution of globally aligned navigation information. 
Askeland teaches systems and methods to provide accurate and timely maps to autonomous vehicles including aligning the navigation information within a first coordinate system associated with the first plurality of images (Column 3, lines 5-11, "Local map data can also include, for example, data from one or more accelerometers, gyros, magnetometers, inertial measurement units (IMUs), or other components of the electronic device. In some examples, local map data can also include feature sets (e.g., feature vectors) from sensor data from the one or more electronic devices associated with a global or local coordinate system", here the system is associating local map data from sensors on the vehicle and that local map data can be associated or aligned with global or local coordinate system)
align the additional navigation information within a second coordinate system associated with the second plurality of images (Column 3, lines 5-11, "Local map data can also include, for example, data from one or more accelerometers, gyros, magnetometers, inertial measurement units (IMUs), or other components of the electronic device. In some examples, local map data can also include feature sets (e.g., feature vectors) from sensor data from the one or more electronic devices associated with a global or local coordinate system", here the system is associating local map data from sensors on the vehicle and that local map data can be associated or aligned with global or local coordinate system which could be interpreted as a first and second coordinate system). 
extrapolate the aligned navigational information and the aligned additional navigational information to a global coordinate system to generate extrapolated globally aligned navigational information (Column 3, lines 5-11, "Local map data can also include, for example, data from one or more accelerometers, gyros, magnetometers, inertial measurement units (IMUs), or other components of the electronic device. In some examples, local map data can also include feature sets (e.g., feature vectors) from sensor data from the one or more electronic devices associated with a global or local coordinate system", here the system can associate sensor data related to a common road segment to a global coordinate system)
store the extrapolated globally aligned navigational information (Column 5, lines 47-50, “As shown in FIG. 1, the system 100 can include a global map server 102, a map scheduling server 104, and a plurality of electronic devices 106.”, here the system is teaching a global map server for storing globally aligned navigation information)
distribute the extrapolated globally aligned navigational information (Column 1, Lines 22-25, “This process is improved and processor load is reduced, however, by providing the vehicle with an accurate map. “, here the system is describing a use for the aligned global navigation information which is providing vehicles with the map) (Column 4, lines 31-40, “To this end, it can be useful to have high-resolution 2-D or 3-D maps for use with autonomous vehicles to remove some of the burden of navigation. This can enable more of the available processor power and sensor data to be used for duties other than navigation (e.g., collision and object avoidance, ride comfort, etc.). The maps, or global maps, can begin with information from very accurate maps, for example, and then be supplemented with empirical data. In some examples, the global maps can be created using specially outfitted mapping vehicles.“¸ the global aligned navigation information is for use in autonomous vehicles) (Column 9, lines 60-61, “route is often used by a fleet of autonomous taxies or other vehicles that utilize the global map data 114”, here the system is providing the updated global map to fleets of autonomous vehicles) (Column 24, lines 3-7, “The systems 100, 600 and methods 500, 700 described above relate to verifying and updating high-resolution global map data 114 for use in navigation, automation, and other purposes.”). 
Al-Dahle and Askeland are analogous art as they are both generally related to systems and methods to compile sensor information into maps for distribution to other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include aligning the navigation information within a coordinate system local to the common road segment of Askeland in the system and method for autonomous navigation of a vehicle, and in particular to development and evaluation of an autonomous navigation route characterization of Al-Dahle in order to allow the system to accurately compare local coordinate data with global coordinate data do determine if there are differences in order to improve the accuracy of the maps being distributed to other vehicles (Askeland, Column 5, lines 7-15, “Thus, comparing global map data to local map data can be thought of broadly as merely comparing one or more data points from an electronic device for a particular map location associated with a local coordinate system to global map data associated with a corresponding global map location associated with a corresponding (or overlapping) global coordinate system in the global map to determine if there are differences.”).

Regarding claim 37, claim 37 is similar in scope to claims 29 and 33 and therefore is rejected under similar rationale.

Regarding claim 38, claim 38 is similar in scope to claims 32 and therefore is rejected under similar rationale. 

Regarding claim 39, claim 39 is similar in scope to claims 23 and 24 and therefore is rejected under similar rationale.

Regarding claim 40, Al-Dahle teaches a computer implemented method for aligning navigation information from a plurality of vehicles the method comprising (Paragraph [0172], "Some or all of the system components or data structures may also be stored (e.g., as instructions or structured data) on a computer-accessible medium ... Generally speaking, a computer-accessible medium may include a non-transitory, computer-readable storage medium or memory medium such as magnetic or optical media, e.g., disk or DVD/CD-ROM, volatile or non-volatile media such as RAM (e.g. SDRAM, DDR, RDRAM, SRAM, etc.), ROM, etc. ")
receiving, via a data connection navigation information from a first plurality of vehicles (Paragraph [0048], "In some embodiments, virtual characterizations of one or more roadway portions can be uploaded from one or more ANSs, included in one or more vehicles, to a remote system, service, etc. ", here the system is receiving information from a plurality of ANSs/Vehicles, uploaded via a data connection)
wherein the navigation information from the first plurality of vehicles is based at least in part on a first plurality of images captured by image sensors included on the first plurality of vehicles and the first plurality of images are associated with a common road segment (Paragraph [0048], "Where multiple roadway portion characterizations of one or more portions of a common roadway portion are received at the remote system, service, etc.") (Paragraph [0059], "Vehicle 100 includes a set of one or more external sensor devices 116, also referred to as external sensors 116, which can monitor one or more aspects of an external environment relative to the vehicle 100. Such sensors can include camera devices, video recording devices ... Sensor data generated by one or more sensor devices 116 can be communicated to ANS 110 as input data, where the input data can be used by the route characterization module 112 to develop, update, maintain, etc. a virtual characterization of one or more portions of the routes through which the vehicle 100 is being navigated.", here the system is associating visual data captured by image sensors with the local characterization)
receive, via the data connection, additional navigational information from a second plurality of vehicles (Paragraph [0034], "In some embodiments, the ANS updates one or more virtual roadway portion characterizations of one or more roadway portions included in a route based upon monitoring successive manual navigations of the route.", here the system is updating an existing characterization that was created from a first plurality of vehicle information with information that it is receiving from a second plurality of vehicles that are subsequently travelling that route)
wherein the additional navigation information from the second plurality of vehicles is based at least in part on a second plurality of images captured by image sensors included on the second plurality of vehicles and the second plurality of images are associated with the common road segment (Paragraph [0088], “In some embodiments, module 430 is configured to update a previously-developed virtual characterization of a roadway portion, based at least in part upon additional sets of input data received at module 410 when vehicle in which the ANS 400 is located subsequently navigating through the roadway portion”, here the system is receiving additional navigation information from a plurality of vehicles which subsequently travel the common road segment during additional drives, subsequently traveling is interpreted by the examiner as being a different time period) (Paragraph [0059], "Vehicle 100 includes a set of one or more external sensor devices 116, also referred to as external sensors 116, which can monitor one or more aspects of an external environment relative to the vehicle 100. Such sensors can include camera devices, video recording devices ... Sensor data generated by one or more sensor devices 116 can be communicated to ANS 110 as input data, where the input data can be used by the route characterization module 112 to develop, update, maintain, etc. a virtual characterization of one or more portions of the routes through which the vehicle 100 is being navigated.", here the system is associating visual data captured by image sensors with the local characterization)
storing the aligned navigational information (Paragraph [0125], "In some embodiments, a navigation monitoring system 810 includes a database 814 in which multiple various virtual characterizations 816 of one or more driving routes, roadway portions, etc. are stored.", this database is capable of storing multiple various characterizations of route and roadway portions however it does not specifically teach the use of globally aligned navigation information)
distributing the aligned navigational information to one or more autonomous vehicles for use in autonomously navigating the one or more autonomous vehicles along the common road segment (Paragraph [0048], "As a result, ANSs of various vehicles can characterize various routes travelled by those respective vehicles, and the various route characterizations developed locally at the various vehicles can be incorporated into a characterization map of route characterizations which can be distributed to other vehicles and utilized by ANSs of the other vehicles to enable autonomous navigation of the other vehicles over the various routes.", here the system has aligned various pieces of received information with common road segments which are aligned onto characterization maps which can be distributed to other vehicles, however Al-Dahle does not explicitly teach that this is globally aligned navigation information, this is taught below by Askeland).
While Al-Dahle teaches determining if the plurality of navigation information from the plurality of vehicles belongs to a common road segment and aligning the navigation information onto a common road segment/characterization (Paragraph [0149], "At 1104, a determination is made regarding whether multiple received virtual characterizations are virtual characterizations of a common roadway portion,  For example, a determination of such commonality can be made based at least in part upon a determination that two separate virtual roadway portion characterizations include a common set of geographic location coordinates in the static feature characterizations of the separate virtual characterizations."), 
and wherein the local characterization comprises a characterization based on a first plurality of images captured by image sensors on the plurality of vehicles (Paragraph [0059], "Vehicle 100 includes a set of one or more external sensor devices 116, also referred to as external sensors 116, which can monitor one or more aspects of an external environment relative to the vehicle 100. Such sensors can include camera devices, video recording devices ... Sensor data generated by one or more sensor devices 116 can be communicated to ANS 110 as input data, where the input data can be used by the route characterization module 112 to develop, update, maintain, etc. a virtual characterization of one or more portions of the routes through which the vehicle 100 is being navigated.", here the system is associating visual data captured by image sensors with the local characterization)
and wherein these characterizations can comprise multiple vehicles or groups of vehicles and associate the images with one or more routes (Paragraph [0029], “Some embodiments include one or more vehicles in which an autonomous navigation system (“ANS”) is included, where the ANS enables autonomous navigation of various driving routes (also referred to herein as “routes”) via developing a virtual characterization of the routes”)
storing the extrapolated globally aligned navigational information (Column 5, lines 47-50, “As shown in FIG. 1, the system 100 can include a global map server 102, a map scheduling server 104, and a plurality of electronic devices 106.”, here the system is teaching a global map server for storing globally aligned navigation information)
distributing the extrapolated globally aligned navigational information (Column 1, Lines 22-25, “This process is improved and processor load is reduced, however, by providing the vehicle with an accurate map. “, here the system is describing a use for the aligned global navigation information which is providing vehicles with the map) (Column 4, lines 31-40, “To this end, it can be useful to have high-resolution 2-D or 3-D maps for use with autonomous vehicles to remove some of the burden of navigation. This can enable more of the available processor power and sensor data to be used for duties other than navigation (e.g., collision and object avoidance, ride comfort, etc.). The maps, or global maps, can begin with information from very accurate maps, for example, and then be supplemented with empirical data. In some examples, the global maps can be created using specially outfitted mapping vehicles.“¸ the global aligned navigation information is for use in autonomous vehicles) (Column 9, lines 60-61, “route is often used by a fleet of autonomous taxies or other vehicles that utilize the global map data 114”, here the system is providing the updated global map to fleets of autonomous vehicles) (Column 24, lines 3-7, “The systems 100, 600 and methods 500, 700 described above relate to verifying and updating high-resolution global map data 114 for use in navigation, automation, and other purposes.”). 
Al-Dahle does not explicitly teach that this characterization is a local coordinate system or extrapolating aligned navigational information to a set of global coordinates or the storage and distribution of globally aligned navigation information. 
Askeland teaches systems and methods to provide accurate and timely maps to autonomous vehicles including aligning the navigation information within a first coordinate system associated with the first plurality of images (Column 3, lines 5-11, "Local map data can also include, for example, data from one or more accelerometers, gyros, magnetometers, inertial measurement units (IMUs), or other components of the electronic device. In some examples, local map data can also include feature sets (e.g., feature vectors) from sensor data from the one or more electronic devices associated with a global or local coordinate system", here the system is associating local map data from sensors on the vehicle and that local map data can be associated or aligned with global or local coordinate system)
align the additional navigation information within a second coordinate system associated with the second plurality of images (Column 3, lines 5-11, "Local map data can also include, for example, data from one or more accelerometers, gyros, magnetometers, inertial measurement units (IMUs), or other components of the electronic device. In some examples, local map data can also include feature sets (e.g., feature vectors) from sensor data from the one or more electronic devices associated with a global or local coordinate system", here the system is associating local map data from sensors on the vehicle and that local map data can be associated or aligned with global or local coordinate system which could be interpreted as a first and second coordinate system). 
extrapolate the aligned navigational information and the aligned additional navigational information to a global coordinate system to generate extrapolated globally aligned navigational information (Column 3, lines 5-11, "Local map data can also include, for example, data from one or more accelerometers, gyros, magnetometers, inertial measurement units (IMUs), or other components of the electronic device. In some examples, local map data can also include feature sets (e.g., feature vectors) from sensor data from the one or more electronic devices associated with a global or local coordinate system", here the system can associate sensor data related to a common road segment to a global coordinate system).
Al-Dahle and Askeland are analogous art as they are both generally related to systems and methods to compile sensor information into maps for distribution to other vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include aligning the navigation information within a coordinate system local to the common road segment of Askeland in the system and method for autonomous navigation of a vehicle, and in particular to development and evaluation of an autonomous navigation route characterization of Al-Dahle in order to allow the system to accurately compare local coordinate data with global coordinate data do determine if there are differences in order to improve the accuracy of the maps being distributed to other vehicles (Askeland, Column 5, lines 7-15, “Thus, comparing global map data to local map data can be thought of broadly as merely comparing one or more data points from an electronic device for a particular map location associated with a local coordinate system to global map data associated with a corresponding global map location associated with a corresponding (or overlapping) global coordinate system in the global map to determine if there are differences.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662